Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated March 29, 2021. The following action is taken:Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art in fig 11 discloses a near field transducer having a plasmonic material 1100 and a second plasmonic material or coupler 1106. The coupler having two portions elements 1106a and 1106b. however  the reference does not show or teach a near-field transducer proximate a media-facing surface of the recording head, the near-field transducer extending a first distance away from the media-facing surface; a waveguide that overlaps and delivers light to the near-field transducer; and a pair of subwavelength focusing mirrors at an end of the waveguide proximate the media-facing surface and extending a second distance away from the media-facing surface that is less than the first distance, the subwavelength mirrors on opposite crosstrack sides of the near-field transducer and separated from each other by a crosstrack gap, the subwavelength focusing mirrors each comprising: a first material at the media-facing surface; and a liner that covers an edge of the subwavelength focusing mirror that faces the near-field transducer, the liner formed of a plasmonic material, the first material more mechanically robust than the plasmonic material as in claim 1. 
The cited prior art does not show or teach a near-field transducer proximate a media-facing surface of the recording head; a waveguide that overlaps and delivers light to the near-and a pair of subwavelength focusing mirrors at an end of the waveguide proximate the media-facing surface, the subwavelength mirrors on opposite crosstrack sides of the near- field transducer and separated from each other by a crosstrack gap, the subwavelength focusing mirrors each comprising: a first material at the media-facing surface that comprises one of Rh, Ir, Pt, Pd, Ru, or their alloys; and a liner that covers the first material at an edge of the subwavelength focusing mirror that faces the near-field transducer, the liner formed of a different material than the first material. As in claim 10. 
The cited prior art does not show or teach  a near-field transducer proximate a media-facing surface of the recording head and having a peg extending towards the media-facing surface; a waveguide that overlaps and delivers light to the near-field transducer; and a pair of subwavelength focusing mirrors at an end of the waveguide proximate the media-facing surface, the subwavelength mirrors on opposite crosstrack sides of the near- field transducer and separated from each other by a crosstrack gap, the subwavelength focusing mirrors each comprising: a first material at the media-facing surface; a liner that covers the first material at an edge of the subwavelength focusing mirror that faces the near-field transducer, the comprising a plasmonic material, the first material being more mechanically robust than the plasmonic material; and a protrusion that extends into the crosstrack gap towards the peg of the near- field transducer, the protrusion having a downtrack dimension that is less than that of the subwavelength focusing mirror as in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 9934800.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.